Citation Nr: 0531809	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  03-36 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
Department of Veterans Affairs educational benefits under 
Chapter 30 in the amount of $5,422.47, plus accrued interest.

(The issue of the validity of this debt will be adjudicated 
in a separate decision of the Board of Veterans' Appeals.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The appellant is currently on active service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In this decision, the RO informed the appellant 
that his VA education benefits under Chapter 30 had been 
terminated and that he had incurred indebtedness to VA in the 
amount of $5,422.47 due to overpayment of VA benefits.

In a separate concurrent decision, the Board has determined 
that the appellant's indebtedness to VA is valid under the 
provisions of 38 U.S.C.A. §§ 3033, 3034, 3861; 38 C.F.R. 
§ 21.7143.

The Board finds that the appellant has raised the issue of 
entitlement to a waiver of recovery of his VA indebtedness.  
As a completely favorable decision on this issue can be 
rendered at the present time, the Board will assume 
jurisdiction over this issue.  38 U.S.C.A. §§ 511, 7104.  


FINDINGS OF FACT

1.  There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the appellant.

2.  There was no fault on the part of VA in the creation of 
the appellant's indebtedness.

3.  The appellant was at fault in the creation of his 
indebtedness in the amount of $5,422.47.

4.  Collection of the appellant's indebtedness would cause 
him an undue hardship and defeat the purpose of the VA 
benefit.  

CONCLUSION OF LAW

Recovery of an overpayment of VA educational benefits under 
Chapter 30 in the amount of $5,422.47, plus accrued interest, 
would violate the principles of equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965(a), 20.704 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102-07; 38 C.F.R. §§ 3.102, 3.159.  This 
law substantially changed the duties VA has regarding 
notification and assistance to a claimant in many cases.  
However, the United States Court of Appeals for Veterans 
Claims (Court) held in Barger v. Principi, 16 Vet. App. 132, 
138 (2002), that the provisions of the VCAA do not apply to 
claims for waiver of recovery of VA indebtedness under 
Chapter 53 of Title 38 of the United States Code.  Thus, 
consideration of the duties required by VA under the VCAA 
would not be appropriate in present case.  Regardless, the 
appellant's claim for waiver of recovery of his indebtedness 
is being granted in full.  As such, any deficiencies with 
regard to VCAA are nonprejudicial and do not harm the 
appellant.


Analysis

On his application (VA Form 22-1990) for VA educational 
benefits under Chapter 30, dated on July 2, 2000, he 
requested assistance in pursuit of a Bachelor of Arts degree 
in International Relations.  This course work was scheduled 
to begin in September 2000.  He was specifically asked on the 
application:

IF YOU ARE ON ACTIVE DUTY OR IN THE 
SELECTED RESERVES, ARE YOU RECEIVING OR 
DO YOU EXPECT TO RECEIVE NON-VA 
EDUCATIONAL BENEFITS (SUCH AS TUITION 
ASSISTANCE) FROM THE ARMED FORCES OR THE 
PUBLIC HEALTH SERVICE FOR THE SAME PERIOD 
WHEN YOU EXPECT TO RECEIVE VA EDUCATIONAL 
ASSISTANCE?

The appellant responded "NO."  His application for VA 
educational benefits was approved.

The Department of the Navy informed VA in May 2001 that the 
U. S. Navy had paid for the education program for which the 
appellant had received VA educational benefits under Chapter 
30.  VA informed the appellant that his VA educational 
assistance had been suspended effective from May 22, 2001.  
Based on instructions from the Veterans Benefits 
Administration, VA issued a letter to the appellant in 
February 2003 that informed him that his VA educational 
benefits would be terminated from inception due to the U. S. 
Navy paying for all of his tuition and fees.  Because of this 
Department of Navy payment, he was not entitled to VA 
educational benefits.  VA's Debt Management Center 
established in August 2003 that the appellant's total 
indebtedness to VA amounted to $5,422.47.

The appellant has expressed his disagreement with the 
validity of this VA indebtedness.  He has itemized his 
educational costs and shown that all funds received from VA 
went to his cost of attending school or furthering his 
educational goals.  The appellant has also testified that a 
VA counselor reviewed his application prior to it being 
submitted, and this individual did not inform him that he had 
improperly completed the form.  He stressed that he had no 
intention of misleading VA in his application.

Any indebtedness of a appellant can be waived only when the 
following factors are determined to exist:  1) There is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver; and, 2) collection of such indebtedness would be 
against equity and good conscience.  38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.963(a).  Thus, a finding of fraud, 
misrepresentation, or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  In the current case, the 
Board finds no evidence that the appellant committed fraud, 
willful misrepresentation, or bad faith in applying for VA 
educational benefits.  As a result, the Board's decision will 
be limited to the determination of whether waiver of recovery 
of the VA indebtedness is warranted on the basis of equity 
and good conscience.

The standard "Equity and Good Conscience", will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the U. S. Government's rights.  The decision 
reached should not be unduly favorable or adverse to either 
side.  The phrase equity and good conscience means arriving 
at a fair decision between the obligor and the U. S. 
Government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all inclusive:

(1).  Fault of debtor.  Where actions of 
the debtor contribute to the creation of 
the debt.
(2).  Balancing of faults.  Weighing the 
fault of the debtor against the VA's 
fault.
(3).  Undue hardship.  Whether collection 
would deprive the debtor or his or her 
family of basic necessities.
(4).  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.
(5).  Unjust enrichment.  Failure to make 
restitution would result in an unfair 
gain to the debtor.
(6).  Changing position to one's 
detriment.  Reliance on VA benefits 
results in relinquishment of a valuable 
right or incurrence of a legal 
obligation. 

38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(a).

Based on the above facts, the Board finds that the appellant 
was at fault in the creation of his indebtedness.  While the 
appellant has asserted that VA personnel had reviewed his 
application prior to its submission, there is no evidence 
that this person was aware that the appellant was going to 
receive educational assistance from the Department of Navy.  
Thus, there is no fault on the part of VA in awarding the 
Chapter 30 educational benefits.

However, the appellant is currently on active service with a 
Naval Special Warfare Group.  He has recently returned from 
combat operations in support of the War on Terrorism, and by 
all indications, will soon return to combat operations.  His 
records reveal that he has been actively engaged in close 
combat with the enemies of our country and has been 
recognized for his distinguished service in these combat 
operations.  Collection of his VA indebtedness would cause 
him an undue hardship and needlessly distract him from the 
performance of his duties on behalf of the U. S. Government 
and its citizens.  Such a distraction would literally place 
his life in greater danger and potentially lead to the 
failure of the missions assigned to him.  Further, the 
appellant has thoroughly documented that the monetary 
benefits given to him by VA have exclusively been used in 
furtherance of his academic studies.  Therefore, waiver of 
recovery of his indebtedness would defeat the purpose of 
these benefits and granting such a waiver would not result in 
his unjust enrichment or give him an unfair gain.  Based on 
these reasons and basis, waiver of recovery of his VA 
indebtedness is granted.  


ORDER

Waiver of recovery of an overpayment of educational benefits 
under Chapter 30 in the amount of $5,422.47, plus accrued 
interest, is granted.

	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


